DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 19, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1: a SOT magnetic device comprising:
wherein the first magnetic layer includes a lower magnetic layer, a middle layer made of non-magnetic layer, a first interfacial layer disposed between the lower magnetic layer and the middle layer, an upper magnetic layer and a second interfacial layer disposed between the middle layer and the upper magnetic layer, at least one of the first and second interfacial layers is made of FeB, 
the intermediate metal layer is a magnesium layer containing Mg more than 99%, and 
a direction of magnetic field of the lower magnetic layer is perpendicular to a film stack direction and a direction of magnetic field of the upper magnetic layer is parallel to the film stack direction.
in claim 19: a SOT magnetic device comprising:
wherein the first magnetic layer includes a lower magnetic layer, a middle layer made of 3Application No. 16/426,589 non-magnetic layer, an upper magnetic layer, a first interfacial layer between 
in claim 22: a SOT magnetic device comprising:
wherein the first magnetic layer includes a lower magnetic layer, a middle layer made of non-magnetic layer, a first interfacial layer disposed between the lower magnetic layer and the middle layer, an upper magnetic layer and a second interfacial layer disposed between the middle layer and the upper magnetic layer, at least one of the first and second interfacial layers is made of FeB, 
a direction of magnetic field of the lower magnetic layer is tilted by 70-89 degrees with respect to a film stack direction, and the lower magnetic layer is made of a different material than the upper magnetic layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826